                                                                                     12/9/2019




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION
 JESS J. DAVIES
           Plaintiff,                                 CV 17-115-H-BMM
    vs.
 UNITED STATES                                 ORDER GRANTING LEAVE TO
 ENVIRONMENTAL                                HAVE LOCAL COUNSEL ABSENT
 PROTECTION AGENCY; and
                                                 FROM A DECEMBER 12
 ANDREW WHEELER,
 Administrator,                                       DEPOSITION
           Defendants.


      Plaintiff, JESS J. DAVIES, (“Plaintiff”), moves pursuant local rule

83.1(d)(6) for leave to proceed with a scheduled, telephonic deposition without local

counsel attending. Plaintiff represents that Scott Peterson only took over as local

counsel as of December 4, 2019, because of prior counsel’s suspension.

      The parties had previously scheduled a deposition for December 12, 2019

before Mr. Peterson’s appearance, and Mr. Peterson has a previously scheduled

mediation on that same date.

      Rather than re-schedule the deposition or mediation, Plaintiff asks leave,

pursuant to local rule 83.1(d)(6), that pro hac vice counsel be allowed to conduct this

deposition without local counsel present. Plaintiff argues this particularly prudent

because local counsel would little to add substantively to the deposition, given is


                                          1
only recent involvement in the matter.

      Opposing counsel takes no position regarding the motion.

      Given the circumstances surrounding the scheduling,

      IT IS ORDERED that Plaintiff is given to have local counsel absent from the

December 12, 2019 deposition.

      Dated this 9th day of December 2019




                                         2
